Citation Nr: 1758884	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  06-06 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral tinea pedis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's Spouse




ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2015, the Veteran testified at a hearing before a Veterans Law Judge who no longer works for the Board.  A transcript of that hearing is of record.  In October 2017 the Board offered the Veteran the chance to testify at another hearing.  The Veteran sent a response in November 2017 declining a new hearing. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where remand orders of the Board are not complied with, the Board errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a September 2015 remand order, the Board directed the RO to make efforts to examine the Veteran during a flare up of his tinea pedis, to make the examining facility aware of this unusual requirement, and to communicate with the Veteran and his spouse and instruct them appropriately to maximize the likeliness of this examination happening during a flare up.  The examiner was also to give consideration to the Veteran's spouse's lay statements about the occurrence of severe flare ups.  There is no record of such communication between the RO and the Veteran or his spouse before his August 2016 VA examination or the addendums of May 2017 and June 2017.  None of these reports mention the Veteran's spouse's statements or the possibility of flare ups.  A remand is now necessary to ensure compliance with the September 2015 remand order.  See Stegall.

The September 2015 remand order also directed the RO to obtain VA treatment records from the Southeast Louisiana Veterans Healthcare System and its associated facility, the Baton Rouge Outpatient Clinic for the period from June 2010 to March 2011.  VA treatment records from January 2015 to June 2017 are now of record.  The record does not show what efforts, if any, were made to obtain records for the periods from June 2010 to March 2011 or from October 2014 to January 2015.  A remand is now necessary to ensure compliance with the September 2015 remand order.  See Stegall.

Accordingly, the case is REMANDED for the following action:

1.  Following the procedures set forth in 38 C.F.R. § 3.159 (2017), obtain all outstanding, pertinent records of treatment of the Veteran from the Southeast Louisiana Veterans Health Care System in New Orleans, Louisiana, and its affiliated facility, the Baton Rouge Outpatient Clinic, from June 2010 to March 2011, from  October 2014 to January 2015, and from June 2017 to present.  The evidence obtained, if any, should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his bilateral tinea pedis.  
      
A.  Efforts must be made to schedule the examination during a period of flare-up of the Veteran's skin disorder, which is likely to occur at short notice.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran and his spouse as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran and his representative in this regard.  Document this communication in the claims file.

B.  All records should be made available to and be reviewed by the clinician in conjunction with the examination.

C.  Provide comprehensive findings regarding the current severity of the Veteran's bilateral tinea pedis.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.

D.  Consideration must also be given to the Veteran's spouse's lay statements regarding the requirement of continuous topical treatment and the occurrence of severe flare ups.  This statement should be discussed in the examiner's report.   

E.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  A rationale should be provided for all opinions rendered.  

		3.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




